DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities: 
Regarding claim 17, lines 3-4: “a medium” should read “the medium” or the claim otherwise reworded to clarify that “a process medium” and “a medium” are the same element.
Regarding claim 17, line 5: “container)” should read “container”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 18, 24-28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18: It is unclear if “a specifiable reference pressure” is the same element as or a different element than “a first pressure” or “a second pressure” recited in claim 17. For the purposes of examination and in light of the specification, prior art which teaches the “specifiable reference pressure” as a different element (e.g. the reference pressure and reference temperature being the pressure and temperature of the boost gas to be added) or which teaches the “specifiable reference pressure” as the same element as the first or second pressure is interpreted as reading on claim 18.
Regarding claim 24: It is unclear what is meant in the last two lines by “the method for determining the remaining empty volume”. There is no antecedent basis. One example for correcting this issue is changing “and the volume of the medium in the container determined using the method for determining the remaining empty volume” to “and the volume of the medium in the container determined using the determined remaining empty volume”. Another example would be to number or label the steps and change “and the volume of the medium in the container determined using the method for determining the remaining empty volume” to “and the volume of the medium in the container 
Regarding claim 25: This claim contains the same issue as claim 24 (see 112b rejection of claim 24 above).
Regarding claim 26: The term “high-purity” is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 27: “the inflow” and “the pressure-boosting medium” lack antecedent basis. Further, the use of the phrase “in which” appears to be a grammatical error. One possible correction would be “with which”; however, this would also require correction of the antecedent basis issue since it would be unclear how “the inflow”, “the pressure-boosting medium”, and the gas cylinder or compressed air system would be used to carry out the calibration method of claim 24 (since claim 24 fails to discuss “inflow”, “pressure-boosting medium”, etc.).
Regarding claim 28: the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 31: This claim recites “a second valve unit”; however, the claim, nor any claim from which it depends, recites “a valve” or “a first valve”. Thus it is unclear if the recitation of “a second valve unit” necessitates or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (US 6038919 A - prior art of record via IDS and ISR).Regarding claim 17:Schmitt teaches (FIG. 1) a method for determining a remaining empty volume (Col. 4, Lines 35-57) in a container, wherein the container is embodied to receive a process medium and to be closed pressure-tight, and wherein the remaining empty volume is a remaining volume of the container which can be assumed by a medium, the method comprising:
measuring (via 40) a first pressure initially present in the container (Col. 3, Line 62 through Col. 4, Line 57 - P1); 
flowing a gaseous pressure-boosting medium through an inlet into the container, wherein the pressure-boosting medium flowing into the container occupies the remaining empty volume and a pressure in the container is 
measuring (via 40) the second pressure (Col. 3, Line 62 through Col. 4, Line 57 - P2); 
determining a pressure increase caused by the inflow of the pressure-boosting medium (Col. 3, Line 62 through Col. 4, Line 57 - “P2 - P1”); 
determining a volume of the pressure-boosting medium flowing into the container (e.g. Col. 5, Lines 18-25); 
measuring (e.g. via 42) a temperature present in the container (Col. 3, Line 62 through Col. 4, Line 57 - “T”); and 
determining the remaining empty volume (Vg) on the basis of the pressure increase, the volume of the pressure-boosting medium, and the temperature (Col. 3, Line 62 through Col. 4, Line 57; Col. 5, Lines 18-25)
Regarding claim 19:Schmitt teaches all the limitations of claim 17, as mentioned above.Schmitt also teaches:
continuously measuring a volumetric flow rate of the pressure-boosting medium during the inflow of the pressure-boosting medium through the inlet into the container by means of a flowmeter attached to the inlet; and determining the volume of the pressure-boosting medium flowing into the container by means of the measured volume flow rate during the inflow (Col. 5, Lines 18-20)
Regarding claim 20:Schmitt teaches all the limitations of claim 17, as mentioned above.Schmitt also teaches:
specifying a specifiable pressure and/or a specifiable target pressure increase; transmitting the first pressure to a control/evaluation unit configured to control a valve unit; measuring during the inflow the second pressure and transmitting the second pressure to the control/evaluation unit; and controlling the valve unit by the control/evaluation unit such that the pressure-boosting medium flows into the container until the second pressure reaches the specified pressure and/or until the pressure increase reaches the predetermined pressure increase (Col. 5, Lines 64-65)
Regarding claim 21:Schmitt teaches all the limitations of claim 19, as mentioned above.Schmitt also teaches:
specifying a specifiable target volume of the pressure-boosting medium; continuously delivering the determined volume of the inflowing pressure-boosting medium measured by the flowmeter to the control/evaluation unit during inflow; and controlling the valve unit by the control/evaluation unit such that the pressure-boosting medium flows into the container until the measured volume reaches the specifiable volume (Col. 5, Lines 18-25)
Regarding claim 22:Schmitt teaches all the limitations of claim 17, as mentioned above.Schmitt also teaches
wherein the steps of the method are carried out with a container in which there is the medium, so that the remaining empty volume for the container filled with the medium is determined, and wherein the volume of the medium in the container is determined using a difference between a total empty volume in the empty container that can be occupied by the medium, and the remaining empty volume for the container filled with medium:
Vmed = V_gesleer - V_leer
wherein Vmed is the volume of the medium, V_gesleer is the total empty volume, and V_leer is the remaining empty volume (Col. 3, Line 62 through Col. 4, Line 57)
Regarding claim 23:Schmitt teaches all the limitations of claim 22, as mentioned above.Schmitt also teaches:
wherein the steps of the method are carried out with an empty container, and the remaining empty volume of the empty container determined in the process is determined as the total empty volume in the container which can be occupied by the medium (Col. 5, Lines 7-17)
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 18 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schmitt et al. (US 6038919 A - prior art of record via IDS and ISR).Regarding claim 18:Schmitt teaches all the limitations of claim 17, as mentioned above.Schmitt also teaches or, in the alternative, renders obvious:
wherein the remaining empty volume is determined as follows from the pressure increase, the volume of the pressure-boosting medium, the temperature, and also from a specifiable reference temperature and a specifiable reference pressure:
                        
                            
                                
                                    V
                                
                                
                                    l
                                    e
                                    e
                                    r
                                
                            
                            =
                             
                            
                                
                                    V
                                
                                
                                    M
                                    t
                                    e
                                    s
                                    t
                                
                            
                            
                                
                                    T
                                    +
                                    T
                                    n
                                
                                
                                    T
                                    n
                                
                            
                             
                            
                                
                                    p
                                    n
                                
                                
                                    ∆
                                    p
                                    +
                                    p
                                    n
                                
                            
                        
                    
wherein Vleer is the remaining empty volume, VMtest is the volume of the pressure-boosting medium, T is the temperature, Tn is the specifiable reference temperature, ∆p is the pressure increase, and pn is the specifiable reference pressure
     Schmitt teaches an alternative embodiment in which T1 and T2 are measured and used in the volume calculations (Col. 4, Line 66 through Col. 6, Line 3). One of ordinary skill in the art reading the aforementioned section of Schmitt and using the ideal gas law (and/or common mathematical relationships related thereto) would easily arrive at the claimed equation.
Regarding claim 29:Schmitt teaches (FIG. 1) an on-site calibration module for a fill-level measuring device which is designed for the on-site calibration of the fill-level measuring device, the module comprising:
a flowmeter (22) arranged on an inlet (28) of a container (2); 
a pressure gauge (40) designed to measure an initial pressure in the container and an increased second pressure in the container (Col. 3, Line 62 through Col. 4, Line 57); 
a temperature measuring device (42 - Col. 3, Lines 32-40) designed to measure a temperature in the container; and 
a control/evaluation unit (50)
     Regarding the preamble of “an on-site calibration module for a fill-level measuring device which is designed for the on-site calibration of the fill-level measuring device”: this is interpreted as merely reciting the device’s “purpose or intended use”. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Also see MPEP 2111.02 (“Effect of Preamble”).
Regarding claim 30:Schmitt teaches all the limitations of claim 29, as mentioned above.Schmitt also teaches
wherein the pressure gauge (40) and/or the temperature measuring device (42 - Col. 3, Lines 32-40)  are arranged on the inlet (28) of the container (2)
Regarding claim 31:Schmitt teaches all the limitations of claim 29, as mentioned above.Schmitt also teaches:
wherein the on-site calibration module is designed as a mobile on-site calibration module which can be connected to a second valve unit arranged on the container (The module of Schmitt is capable of being physically disconnected and moved. The module of Schmitt is capable of being connected to a second valve unit.)
Regarding claim 32:Schmitt teaches all the limitations of claim 29, as mentioned above.Schmitt also teaches:
wherein the on-site calibration module (e.g. 22, 40, 42, etc.) is arranged on the container (2) and fixedly connected to the container (e.g. for tank 2 to be pressurized via 28, there must be some sealing and fixed connection between 28 and 2)

Claim Rejections - 35 USC § 103
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 6038919 A - prior art of record via IDS and ISR) in view of Mestivier et al. (US 20160061646 A1) and further in view of Faber et al. (DE 102015106187 A1 - Schmitt teaches a method for a fill-level measuring device which is designed to determine and/or monitor a fill level of a medium in a container, the method comprising:
determining a total empty volume in the empty container that can be occupied by the medium (Col. 3, Line 62 through Col. 4, Line 57; Col. 5, Lines 7-17; “Va”); 
determining a remaining empty volume for the container (Col. 3, Line 62 through Col. 4, Line 57; Col. 5, Lines 7-17; “Vg”); 
determining a volume of the medium (“VL”) in the container by subtracting the remaining empty volume from the total empty volume (Col. 3, Line 62 through Col. 4, Line 57; Col. 5, Lines 7-17); 
measuring the fill level of the medium in the container by the fill-level measuring device (e.g. Col. 2, Lines 2-5); 
Schmitt fails to teach:
the method is an on-site calibration of a fill-level device
wherein the fill-level measuring device operates contactlessly
measuring the fill level of the medium in the container by the (second / different) fill-level device
determining a volume of the medium in the container by the fill-level measuring device using an initially determined relation between the fill level measured with the fill-level measuring device and a volume of the medium in the container dependent on the fill level; and 
establishing, documenting, and/or displaying at least a difference between the volume of the medium in the container determined by the fill-level measuring device and the volume of the medium in the container determined using the method for determining the remaining empty volumeMestivier teaches:
the method is an on-site calibration of a fill-level device (FIG. 1; [0010])
measuring the fill level of the medium in the container by the (second / different) fill-level device ([0013])
determining a volume of the medium in the container by the fill-level measuring device using an initially determined relation between the fill level measured with the fill-level measuring device and a volume of the medium in the container dependent on the fill level ([0026]-[0027] or, in the alternative, rendered obvious by the combination of Schmitt and Mestivier - see below); and 
establishing, documenting, and/or displaying at least a difference between the volume of the medium in the container determined by the fill-level measuring device and the volume of the medium in the container determined using the method for determining the remaining empty volume ([0014], [0096])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the level measuring device of Schmitt to calibrate another, different type of level measuring device, as taught by Mestivier, to increase accuracy and/or to check the functionality of the device. As is known in the art, one measuring device may be used to calibrate or check for consistency with another measuring device, given both devices measure the 2*L, where L is the liquid level and r is the radius of the cylindrical tank).Faber teaches:
wherein the fill-level measuring device operates contactlessly (e.g. FIG. 1, fill-level measuring device 6, 7, etc. operates contactlessly with regards to the liquid 2)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a contactless fill-level measuring device (to be calibrated) as they (the contactless fill-level measuring device of Faber and the float fill-level measuring device of Mestivier) are art-recognized equivalents for the purposes of measuring fill level. Based on the above combination of Schmitt and Mestivier, one of ordinary skill in the art would recognize that the fill-level measuring device of Schmitt may be used to calibrate many different types of other fill-level 
Regarding claim 25:Schmitt, Mestivier, and Faber teach all the limitations of claim 24, as mentioned above.As combined in the claim 24 rejection above, Mestivier teaches:
adjusting the fill-level measuring device, wherein the measured value of the fill-level measuring device is adapted such that the volume of the medium in the container ascertained using the fill-level measuring device matches the volume of the medium in the container ascertained by the method for determining the remaining empty volume (e.g. [0010]-[0014], [0026]-[0027], [0096])
     The examiner notes that “calibrate” / “calibrating” (especially when used in reference to two measuring devices in which one device is used for calibration of the other) is defined / known as “to standardize (something, such as a measuring instrument) by determining the deviation from a standard so as to ascertain the proper correction factors” (merriam-webster).
Regarding claim 26:Schmitt, Mestivier, and Faber teach all the limitations of claim 24, as mentioned above.Schmitt also teaches:
wherein ambient air or a high-purity gas is used as the pressure-boosting medium (Col. 3, Lines 19-22; Col. 4, Lines 62-63; Col. 5, Lines 36-39; Col. 6, Lines 50-56; also see 112b rejection above)

Regarding claim 27:Schmitt, Mestivier, and Faber teach all the limitations of claim 24, as mentioned above.Schmitt also teaches:
wherein during the inflow of the pressure-boosting medium, a pressurized gas cylinder or a compressed air system (FIG. 1 - “FROM CARRIER GAS SUPPLY” in conjunction with Schmitt’s teachings of pressurizing using said gas) of a processing system (FIG. 1) is used in which the on-site method for calibrating a fill-level measuring device is carried out (see claim 24 rejection above)
     Also see Mestivier ([0033], [0080]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 6038919 A - prior art of record via IDS and ISR) in view of Mestivier et al. (US 20160061646 A1) and Faber et al. (DE 102015106187 A1 - all citations are to the attached English translation) and further in view of Klees et al. (US 20060181450 A1).Regarding claim 28:Schmitt, Mestivier, and Faber teach all the limitations of claim 24, as mentioned above.Schmitt also renders obvious:
wherein the on-site calibration of the fill-level measuring device takes place after a cleaning of the container with a cleaning medium, wherein the Schmitt fails to teach:
wherein the container is steam-sterilized in particular after the on-site calibration of the fill-level measuring deviceKlees teaches:
wherein the container is steam-sterilized ([0004], [0068]) in particular after the on-site calibration of the fill-level measuring device
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use steam-sterilize the container, as taught by Klees, in the method of Schmitt to yield increased cleanliness and prevent contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856